        Case 1:07-cv-02419-JMF Document 212 Filed 07/08/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK



                                           )
  SECURITIES AND EXCHANGE                  )
  COMMISSION                               )
                                           )
                Plaintiff,                 )
                                           )
          v.                               )
                                           )
  COLLINS & AIKMAN CORPORATION,            )          Case No. 1:07-cv-02419 (JMF)
  DAVID A. STOCKMAN, J. MICHAEL            )
  STEPP, GERALD E. JONES, DAVID R.         )
  COSGROVE, ELKIN B. MCCALLUM,             )
  PAUL C. BARNABA, JOHN G.                 )
  GALANTE, CHRISTOPHER M.                  )
  WILLIAMS, AND THOMAS V.                  )
  GOUGHERTY,                               )
                                           )
                Defendants.                )
__________

                  [PROPOSED] ORDER TO DISBURSE FUNDS TO PAY
                   FEES AND EXPENSES OF DISTRIBUTION AGENT

       The Court, having considered Plaintiff’s Motion for an Order to Disburse Funds to Pay

Fees and Expenses of the Distribution Agent (the “Motion”), the Memorandum of Law in Support,

and the attached Exhibit, and for good cause shown,

IT IS HEREBY ORDERED:

   1. The motion is granted.

   2. The Clerk of the Court shall issue a check on the Court Registry investment System (CRIS

       Account Number 1:07-cv-02419 under the case name designation “SEC v. Collins &

       Aikman, et al.,” for the amount of $61,225.15 payable to Epiq Class Action & Claims

       Solutions, for the payment of fees and expenses incurred by the distribution agent between

       December 3, 2019 and May 31, 2020.
                   Case 1:07-cv-02419-JMF Document 212 Filed 07/08/20 Page 2 of 2



              3. The Clerk shall send the check by U.S. mail to:

                                 Epiq Class Action & Claims Solutions
                                 Dept. 0286
                                 P.O. Box 120286
                                 Dallas, TX 75312-0286

              SO ORDERED.

                   July 7, 2020
          Dated: _________________
                                                                    ____________________________
                                                                    United States District Judge

The Clerk of Court is directed to terminate ECF No. 211.
